124 F.3d 214
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Francisco PEREZ-IBARRA, Defendant-Appellant.
No. 96-10310.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the District of Arizona, No. CR-95-00638-02-JMR;  John M. Roll, District Judge, Presiding.
MEMORANDUM*
Before:  HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
Federal prisoner Francisco Javier Perez-Ibarra appeals his guilty plea conviction and 144-month sentence to conspiracy to possess with intent to distribute marijuana, in violation of 21 U.S.C. §§ 846 and 841(a)(1);  possession with intent to distribute marijuana, in violation of 21 U.S.C. § 841(a)(1), use and carrying a firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C. § 924(c);  and possession of a firearm by a person previously convicted of a felony, in violation of 18 U.S.C. § 922(g)(1).


2
Perez-Ibarra's attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.  We have reviewed the record and Perez-Ibarra's pro se supplemental brief and find no arguable issues for review.  Counsel's motion to withdraw is granted and the judgment is


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3